Case 20-43267-elm11 Doc 72 Filed 11/13/20             Entered 11/13/20 11:14:45         Page 1 of 7




United States Department of Justice
Office of the United States Trustee
1100 Commerce St. Room 976
Dallas, Texas 75242

Erin Marie Schmidt,
for the United States Trustee


                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                FORT WORTH DIVISION

IN RE:                                    §
                                          §
Wellflex Energy Partners Fort Worth, LLC, §           Case No. 20-43267-ELM-11
                                          §
                                          §           Hearing: November 16, 2020
Debtor-in-Possession.                     §                       at 9:30 am

United States Trustee’s Objection to Motion for Interim and Final Orders (I) Authorizing
  the Debtor to Use Cash Collateral, (II) Granting Adequate Protection to Prepetition
  Secured Lenders, and (III) Scheduling a Final Hearing Pursuant to Bankruptcy Rule
                                         4001(B)
                                      [docket no. 8]

TO THE HONORABLE EDWARD LEE MORRIS,
UNITED STATES BANKRUPTCY JUDGE:

        William T. Neary, the United States Trustee for Region 6 (“United States Trustee”), objects

to Debtor’s Motion for Interim and Final Orders (I) Authorizing the Debtor to Use Cash

Collateral, (II) Granting Adequate Protection to Prepetition Secured Lenders, and (III) Scheduling

a Final Hearing Pursuant to Bankruptcy Rule 4001(b)” (“Motion”). [docket no. 8]. The United

States Trustee would respectfully show:

                                             Summary

        Debtors seek entry of a final order providing both for the use of cash collateral that is

subject to liens held by Simmons Bank (“First Priority Lender”). The United States Trustee

objects for the following reasons:



Objection to Cash Collateral                                                               Page 1 of 7
Case 20-43267-elm11 Doc 72 Filed 11/13/20              Entered 11/13/20 11:14:45         Page 2 of 7




        The First Priority Lender is granted liens over the proceeds of any Chapter 5 causes of

         action.

        Time period for Debtor and any statutory committee to challenge Lender’s prepetition

         liens and indebtedness is too short.

        Third parties would be bound by Debtor’s stipulations and releases after the 60 day

         challenge period expires.

        The Final Order provides that Lender would not be subject to any surcharge claims under

         11 U.S.C. § 506(c).

        Third parties are enjoined from enforcing any marshaling provisions against Lender.

        The Final Order provides that the First Priority Lender is not a person in control or

         otherwise acting as a responsible person.

                                            Background

1.       On October 22, 2020 (“Petition Date”), Wellflex Energy Partners Fort Worth, LLC

(“Debtor”) filed its voluntary chapter 11 petition in the United States Bankruptcy Court for the

Northern District of Texas, commencing case number 20-43267-ELM-11.

2.       No official committee of unsecured creditors has been appointed in this case.

3.       On the Petition Date, Debtor filed its Motion seeking authority to use the cash collateral

belonging to both prepetition secured lender Simmons Bank (“First Priority Lender”), which

asserts a first priority lien, and two other secured creditors whose liens are subordinated to

Simmons Bank’s (collectively, “Secured Lenders”).

4.       On October 29, 2020, the Bankruptcy Court entered an interim order approving the use of

cash collateral (“Interim Order”). [docket no. 48].




Objection to Cash Collateral                                                               Page 2 of 7
Case 20-43267-elm11 Doc 72 Filed 11/13/20             Entered 11/13/20 11:14:45         Page 3 of 7




                                             Objection

Chapter 5 causes of action not carved out of cash collateral

5.      The United States Trustee objects to any provisions providing for liens on chapter 5 causes

of action. Chapter 5 causes of action do not appear to be carved out from the definition of collateral

in the Interim Order. Parties have not had a chance to review these potential causes of action since

Debtors’ schedules and SOFAs have not yet been filed. These proceeds may be the only source of

recovery for Debtor’s general unsecured creditors.

Debtor’s stipulations binding on third parties after challenge period expires

6.      The Interim Order provides that, upon entry of a final order and subject to a challenge

period which expires 60 days after entry of the Interim Order, Debtor’s stipulations with the

Primary Secured Lender will bind third parties. Interim Order at ¶¶ 28 and 32.

7.      Any final order should include provisions providing for the reasonable extension of any

challenge period by any interested party who evidences due diligence in investigating the Primary

Secured Lender’s prepetition indebtedness and liens. Similarly, if the United States Trustee is able

to form a statutory committee in this case, such committee should be able to perform a similar

investigation under sufficient time constraints. Balancing the needs of the parties, one possible

solution to provide any statutory committee at least 60 days from the date of appointment to

investigate the Secured Lenders’ claims and liens, but for this period to expire if no committee is

appointed within 120 days of entry of the Interim Order.

8.      Any final orders should also include a provision allowing the Court to raise the limit on a

statutory committee’s attorney’s fees and expenses for investigating such prepetition indebtedness

and liens.




Objection to Cash Collateral                                                               Page 3 of 7
Case 20-43267-elm11 Doc 72 Filed 11/13/20             Entered 11/13/20 11:14:45          Page 4 of 7




Final Order waives parties’ rights to assert “equity of the case” claim under § 552(b)

9.      Interim Order ¶ 23 provides that, subject to entry of a final order, “no person may assert an

‘equities of the case claim under [11 U.S.C. § 552(b)] against the Prepetition Secured Lenders with

respect to proceeds, product, offspring, or profits of any of the Prepetition Secured Lenders’

Collateral.”

10.     The United States Trustee objects to this provision to the extent that it affects the

Bankruptcy Court’s ability to fashion relief as appropriate under § 552(b).

Debtor waived right to surcharge collateral

11.     The United States Trustee objects to any provisions waiving Debtor’s or a successor

trustee’s right to surcharge collateral under 11 U.S.C. § 506(c). See Interim Order at ¶ 22.

12.     The United States Trustee understands Debtor waived its surcharge rights in exchange for

certain concessions. However, the First Priority Lender is not unreasonably exposed to the

surcharge of their collateral. Secured lenders are typically the primarily beneficiaries of a chapter

11 case. Furthermore, the party seeking recovery under § 506(c) bears the burden of demonstrating

a direct benefit to the lender’s collateral. New Orleans Public Service, Inc. v. First Federal Savings

and Loan Association of Warner Robins, Georgia (In re Delta Towers), 924 F.2d 74, 76 (5th Cir.

1991). The parties should be required to demonstrate to the Court why the § 506(c) waiver is

necessary given that the First Priority Lender would not be prejudiced if this right were not waived.

Creditors should not be constrained from enforcing equitable doctrine of marshaling

13.     The Final Order would prevent any party from asserting the equitable doctrine of

marshaling against the First Priority Lender. Interim Order ¶ 30. The United States Trustee

objects to this provision for two reasons.




Objection to Cash Collateral                                                               Page 4 of 7
Case 20-43267-elm11 Doc 72 Filed 11/13/20              Entered 11/13/20 11:14:45         Page 5 of 7




14.     First, other creditors may be prejudiced from invoking the doctrine, should cause arise. The

doctrine of marshaling is an equitable remedy intended to prevent a secured creditor having more

than one source of funds from which to satisfy its debt from “defeat[ing] another creditors, who

may resort to only one of the funds.” Sowell v. Fed. Reserve Bank of Dallas, Tex., 268 U.S. 449,

456–57 (1925). Waiving this right may decrease funds available to satisfy other creditors in this

case.

15.     Second, the First Priority Lender’s rights would not be unduly prejudiced if creditors

retain the right to enforce the doctrine of marshaling. A junior creditor seeking to enforce the

doctrine must do so through an adversary proceeding. Bankr. R. 7001; see also In re El Paso

Truck Center, Inc., 129 B.R. 109, 112 (Bankr. W.D. Tex. 1991)(declining to apply doctrine in

part because junior secured creditor failed to file an adversary proceeding against the senior

secured creditor). Nor will courts apply the doctrine if the senior creditor would be prejudiced if

forced to satisfy its debts from other funds. Id. (citations omitted). The First Priority Lender

already has sufficient procedural and substantive protections under the law without requiring

waiver of this right altogether.

Final Order prohibits finding of First Priority Lender as control or responsible person

16.     Interim Order ¶ 38 limits First Priority Lender’s liability from any future findings that it

has acted as a control or responsible person, or otherwise finding that it has any fiduciary duty to

“Debtor, its respective creditors, shareholders or estates.”

17.     The United States Trustee objects to this provision to the extent that it limits the rights of

third parties or the Court to make such findings, especially since causes of action related to these

issues typically arise from enforcement actions brought by governmental units. For example,

secured creditors with a security interest in goods may be held liable for the manufacturer’s




Objection to Cash Collateral                                                                Page 5 of 7
Case 20-43267-elm11 Doc 72 Filed 11/13/20             Entered 11/13/20 11:14:45        Page 6 of 7




violation of the Fair Labor Standards Act. See, e.g., Citicorp Industrial Credit, Inc. v. Brock,

483 U.S. 27, 37-38 (1987)(holding that the definition of “person” under § 215(a) of the Fair

Labor Standards Act includes holders of collateral pursuant to a security agreement); 29 U.S.C. §

215(a). Similarly, the “controlling person” doctrine arises from the Securities Act, which sets

forth provisions governing the liability of “controlling persons and persons who aid and abet

violations” of the Securities Act. See, e.g., 15 U.S.C. § 78t.

18.     Furthermore, given that Debtor is a privately held company that anticipates selling most

of its assets through a § 363 sale, the Primary Secured Lender’s exposure to liability on these

matters appears negligible. The Primary Secured Lender should be required to explain to the

Court why it needs these protections.

                                            Conclusion

        The United States Trustee respectfully requests that the Court sustain his objections. The

United States Trustee requests any additional relief to which he may be entitled.

DATED: November 13, 2020                      Respectfully submitted,

                                              WILLIAM T. NEARY
                                              UNITED STATES TRUSTEE

                                              /s/ Erin Marie Schmidt
                                              Erin Marie Schmidt
                                              Trial Attorney
                                              Texas State Bar No. 24033042
                                              Office of the United States Trustee
                                              1100 Commerce Street, Room 976
                                              Dallas, Texas 75242
                                              (214) 767-1075
                                              Erin.Schmidt2@usdoj.gov




Objection to Cash Collateral                                                              Page 6 of 7
Case 20-43267-elm11 Doc 72 Filed 11/13/20          Entered 11/13/20 11:14:45      Page 7 of 7




                                    Certificate of Service

        I certify that copies of the foregoing document on November 13, 2020 via ECF to those
parties requesting service via ECF in this case.

                                                    /s/ Erin Marie Schmidt
                                                    Erin Marie Schmidt




Objection to Cash Collateral                                                         Page 7 of 7
